As filed with the Securities and Exchange Commission on August 8, 2013 File Nos. 33-97598 and 811-09102 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 320 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.322 x (Check appropriate box or boxes) iShares, Inc. (Exact Name of Registrant as Specified in Charter) c/o State Street Bank& Trust Company 200 Clarendon Street Boston, MA 02116 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)670-2000 The Corporation Trust Incorporated 351 West Camden Street Baltimore, MD 21201 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. EDWARD BAER, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BLACKROCK FUND ADVISORS 1, N.W. NEW YORK, NY 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨Immediately upon filing pursuant to paragraph (b) xOnSeptember 6, 2013, pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment Explanatory Note This Post-Effective Amendment No. 320 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until September 6, 2013, the effectiveness of the registration statement for the iShares MSCI EFM Africa ex South Africa Index Fund (the “Fund”), filed in Post-Effective Amendment No. 249 on August 20, 2012, pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the Registration Statement of the Fund was previously delayed pursuant to paragraph (b)(1)(iii) of Rule 485 of the 1933 Act as follows: PEA No. Date Filed Automatic Effective Date November 2, 2012 November 30, 2012 November 29, 2012 December 28, 2012 December 27, 2012 January 25, 2013 January 24, 2013 February 22, 2013 February 21, 2013 March 22, 2013 March 21, 2013 April 19, 2013 April 18, 2013 May 17, 2013 May 16, 2013 June 14, 2013 June 13, 2013 July 12, 2013 July 11, 2013 August 9, 2013 This Post-Effective Amendment No. 320incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 249. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 320 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 8th day of August, 2013. iSHARES, INC. By: Michael Latham* President and Director Date: August 8, 2013 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 320 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: By: Michael Latham* President and Director Date:August 8, 2013 John E. Martinez* Director Date:August 8, 2013 George G.C. Parker* Director Date:August 8, 2013 Cecilia H. Herbert* Director Date:August 8, 2013 Charles A. Hurty* Director Date:August 8, 2013 John E. Kerrigan* Director Date:August 8, 2013 Robert H. Silver* Director Date:August 8, 2013 Robert S. Kapito* Director Date:August 8, 2013 Madhav V. Rajan* Director Date:August 8, 2013 /s/ Jack Gee Jack Gee Treasurer Date:August 8, 2013 *By: /s/ Jack Gee Jack Gee Attorney-in-fact Date:August 8, 2013 * Powers of Attorney, each dated June 11, 2013, for Michael Latham, Charles A. Hurty, Cecilia H. Herbert, John E. Kerrigan, Robert H. Silver, George G.C. Parker, John E. Martinez, Madhav V. Rajan and Robert S. Kapito are incorporated by reference to Post-Effective Amendment No. 313, filed July 5, 2013.
